Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 08/29/2022.
Claims 1-20 have been canceled.	
Claims 21-40 have been added.
Claims 21-40 are pending.

Priority
2.	This application is a Continuation of 15/385,764 (Patent US 11,138,220), which was filed on 12/20/2016, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 10/01/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.


Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

6.	Independent claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This claim indicates a series of steps that comprise displaying a graph of ETL jobs on an interface, receiving a modification request on the graph, and updating codes of the ETL job graphs. These steps are not tied to any explicit hardware and therefore they could be software per se.  Software instructions are not one of the four categories of invention and therefore these claims are not statutory. Software instructions are not a series of steps or acts and thus are not a process. Software instructions are not a physical article or object and as such are not a machine or manufacture. Software instructions are not a combination of substances and therefore not a composition of matter.
Dependent claims 29-34 are rejected because it contains the deficiencies of claim 28 respectively. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangs et al (US 20170140014).
Claim 21:
	Bhide suggests a system, comprising: one or more processors; and a memory, that stores program instructions that, when executed by the at least one processor, cause the one or more processors to implement an Extract Transform Load (ETL) service, the ETL service configured to: display, via an interface of the ETL service, graph representation of an ETL job [Paragraphs 10-13 (Displaying ETL jobs comprising ETL stages and accepting modification suggestions on displayed ETL jobs and ETL stages that are linked to one another like a graph)] that obtains data from one or more source data stores, transforms the data, and stores the transformed data into one or more target data stores, wherein the ETL job is executable by the ETL service according to job code for the ETL job [Paragraphs 2-3 and10-13 and Figures 3A and 3B (Displaying ETL jobs comprising ETL stages and accepting modification suggestions on displayed ETL jobs and ETL stages that are linked to one another like a graph) (ETL process comprises extracting, transforming and loading transformed data into a target data storage)]. Bhide suggests receive, via the interface of the ETL service, a modification to the graph representation of the ETLjob [Paragraphs 18, 20 and 51 and Figure 2 (Updating ETL jobs, ETL stages or ETL stage rules based on inputs or input suggestions)]. Bhide suggests update, by the ETL service, one or more code portions of the job code for the ETL job according to the modification to the graph representation of the ETL job [Paragraphs 18, 20 and 51 and Figure 2 (Updating ETL jobs, ETL stages or ETL stage rules based on inputs or input suggestions)].
Claim 22:
	Bhide suggests wherein the ETL service is further configured to generate the job code for the ETL job automatically in response to a request to generate the ETL job [Paragraphs 10-13 (ETL jobs and ETL stages)].
Claim 23:
	Bhide suggests wherein to generate the job code for the ETL job automatically, the ETL service is configured to comparing a source data schema with a target data format to determine one or transformations to apply to the data [Paragraphs 5-6 (Data transformation prior to data loading)].
Claim 24:
	Bhide suggests wherein the ETL service is further configured to execute the updated job code to perform the ETL job that obtains the data from the one or more source data stores, transforms the data, and stores the transformed data into the one or more target data stores [Paragraphs 5-6 (Data transformation prior to data loading)].
Claim 25:
	Bhide suggests wherein to update the one or more code portions of the job code, the ETL service is configured to include one or more comments in the one or more code portions [Paragraphs 22 and 76 (Metadata)].
Claim 26:
	Bhide suggests wherein the ETL service is further configured to display, via the interface of the ETL service, the updated one or more code portions in an editor [Paragraph 35 (An editor is a computer program that allows a user to enter or alter text)].
Claim 27:
	Bhide suggests wherein the editor is capable of performing one or more further updates to the one or more code portions received via the interface [Paragraph 35 (An editor is a computer program that allows a user to enter or alter text).  Paragraphs 18, 20 and 51 (Updating)].
Claim 28:
Claim 28 is essentially the same as claim 21 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 29:
Claim 29 is essentially the same as claim 22 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 30:
Claim 30 is essentially the same as claim 23 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 31:
Claim 31 is essentially the same as claim 24 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 32:
Claim 32 is essentially the same as claim 25 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 33:
Claim 33 is essentially the same as claim 26 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 34:
Claim 34 is essentially the same as claim 27 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 35:
Claim 35 is essentially the same as claim 21 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 36:
Claim 36 is essentially the same as claim 22 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 37:
Claim 37 is essentially the same as claim 24 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 38:
Claim 38 is essentially the same as claim 25 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 39:
Claim 39 is essentially the same as claim 26 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 40:
Claim 40 is essentially the same as claim 27 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/15/2022

/HUNG D LE/Primary Examiner, Art Unit 2161